439 F.2d 683
The PEOPLE OF the TERRITORY OF GUAM, Plaintiff-Appellee,v.Ernest R. TIMMERMAN, Defendant-Appellant.
No. 26582.
United States Court of Appeals, Ninth Circuit.
March 5, 1971.

David M. Shapiro, Agana, Guam, for defendant-appellant.
George Tilton, Agana, Guam, for plaintiff-appellee.
Before CARTER, WRIGHT and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a conviction in a jury trial and sentence for aggravated assault in violation of section 245 of the Penal Code of Guam. We affirm.


2
Appellant and one Tenerio, adjoining land owners on the Island of Guam became engaged in a series of altercations, which eventually terminated when appellant struck Tenerio on the arm with a machette. The trial court gave instructions on the right of self defense, which appellant concedes were correct statements of law. His sole contention is that the court erred because the evidence produced at the trial did not justify the giving of the instructions.


3
We have examined the record and find that there was a factual basis in the evidence for the instructions as given.


4
Judgment is affirmed.